Title: James Madison to John C. Calhoun, 23 February 1831
From: Madison, James
To: Calhoun, John C.


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Feby. 23. 1831.
                            
                        
                        The Correspondence in itself deeply interesting; as an appeal to the Nation is doubly so. Such an occurrence,
                            however caused, necessarily involves painful considerations. The alleviating one is, that the Tribunal resorted to,
                            intelligent and well intentioned as it is, may be expected to decide justly on the subjects submitted to it. J. M. prays
                            the Vice President to be assured of his high respect & to accept his cordial salutations.
                        
                            
                                
                            
                        
                    